DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 27, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Jan. 27, 2021 was filed after the mailing date of the Notice of Allowance on Jan. 25, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Terminal Disclaimer
The terminal disclaimer filed on Nov. 4, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 16/037,762 and 15/446,223 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Objection/Rejections
All objections and rejections pertaining to claims 2 and 19 are moot because the claims were cancelled in the amendments filed on Jul. 30, 2020.
The objection to the specification for word length is hereby withdrawn in view of the amendment filed on Jul. 30, 2020.
The objections to claims 1, 7 and 9 for minor informalities are hereby withdrawn in view of the claim amendments filed on Jul. 30, 2020.
The rejection of claims 1-20 under U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is hereby withdrawn in view of the claim amendments filed on Jul. 30, 2020.
	The rejections of:
Claims 1-2, 5-9, 11, 13-15 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Lozano et al. (WO 2012/066172; published: May 24, 2012); and
Claims 1-2, 5-9, 11, 13-15 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Lozano et al. (WO 2012/066172; published: May 24, 2012)
are hereby withdrawn in view of the claim amendments filed on Jul. 30, 2020; specifically with regards to the concentration of P2O5.
	The provisional rejections of claims 1-20 as being unpatentable over copending Application No. 16/037,762 and 15/446,223 are hereby withdrawn in view of the Terminal Disclaimer filed on Dec. 4, 2019.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Lewis on Nov. 7, 2020.
The application has been amended as follows: 
In the Claims:
Claim 1. In line 4, the phrase “any two” is replaced with “copper ions and at least one” . In line 5, the phrase “based on the total weight of the glass” is added after “P2O5”. In line 10, the phrase “wherein the glass is provided as particulates or as fibers” is added after “leachate,”.
Claim 9. In line 2, the phrase “at least one of CuO and” is deleted.
Claim 13. In line 9, the phrase “any two of” is deleted.  In line 9, the comma is replaced with the phrase “and at least one of”. In line 13, the phrase “wherein the glass is provided as particulates or as fibers” is added after “Cs,”.
Claim 5 is canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Lozano et al. (WO 2012/066172;  of record), teach a composition comprising a copper oxide (i.e., contains Cu1+ ions; degradable phase), a vitreous frit (i.e., made of glass particles; durable phase), a clay (i.e., a carrier), and at least one metal oxide that is selected from Fe2O3, MnO2, ZnO, CoO, NiO, Cr2O3, ZrO2, CeO2, Al2O3, SiO2 or any of their combinations (i.e., comprising two of copper, zinc and silver ions), wherein the copper oxide is between 5 to 22%, the clay is between 2 to 14%, the metal oxides is between 1 to 10% and the frit is between 50-85%, with respect to the total weight of the composition ( p. 2). However, it is noted that Lozano et al. teach copper oxide, but do not specifically teach wherein the copper oxide is in the form of Cu2O, which produces Cu1+ ions. Lozano et al. do not teach wherein the article comprises a glass provided as particulates or as fibers. 
The prior art is free of any teaching or suggestion of an article that comprises a carrier and a glass that comprises a degradable phase comprising at least one of B2O3, P2O5 and R2O (R = K, Na, Li, Rb or Cs), Cu1+ ions and at least one of zinc ions and silver ions, and a durable phase comprising SiO2, wherein the metal ions leach from the glass when exposed or in contact with a leachate and wherein the glass is provided as particulates or as fibers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617